Citation Nr: 0401822	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
spondylosis.  

2.  Entitlement to service connection for a left hip 
disorder.  

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from August 1969 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that by rating decision dated in June 1997, 
the RO denied entitlement to service connection for a left 
hip disorder.  The veteran perfected an appeal of that issue 
in March 1999.  

In March 2000, the veteran indicated that he desired to 
withdraw the issue of entitlement to increased evaluations 
for his right knee disability.  Thus, the issue is considered 
withdrawn.  38 C.F.R. § 20.204.  


FINDINGS OF FACT

1. Service connection has been granted for a right knee 
disability.

2.  There is no relationship between left knee synovitis and 
a right knee disability.  

3.  Left knee synovitis is not attributable to service.

4.  There is no relationship between a left hip disorder and 
a right knee disability.  

5.  A left hip disorder is not attributable to service.  

5.  There is no relationship between a back disorder and a 
right knee disability.  

6.  A back disorder is not attributable to service.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Left knee disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§  3.310 (2003).

3.  A left hip disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  A left hip disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§  3.310 (2003).

5.  A back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

6.  A back disorder is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. §  3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By way of history, service connection for a lateral 
meniscectomy of the right knee was established by rating 
decision dated in July 1984.  A 0 percent disability 
evaluation was assigned.  By rating decision dated in June 
1997, the evaluation was increased to 10 percent.  In January 
2000, the RO assigned a separate 30 percent evaluation for 
limitation of extension of the right knee.  

The July 1969 service entrance examination report shows that 
the lower extremities, and spine and musculoskeletal system 
were normal.  Treatment records, dated in April 1971, note an 
abrasion to the left knee.  The impression was superficial 
infection.  The March 1973 separation examination report 
shows that the lower extremities, and spine and 
musculoskeletal system were normal.  

On VA examination in April 1997, the examiner noted that the 
veteran did not admit to having significant left knee pain.  
The report of examination notes that the veteran complained 
of occasional left hip pain.  X-ray examination of the left 
knee and hip were noted to be normal.  The pertinent 
diagnosis was intermittent synovitis of the left knee and 
left hip, mildly symptomatic.  The examiner opined that the 
left hip and left knee pathology were not related to the 
veteran's right knee pathology.  

In a claim received in March 1997, the veteran asserted that 
his service-connected right knee disability caused a left 
knee and hip disorder.  He related that in order to 
compensate for his right knee, he shifted his weight to his 
left knee.  

VA outpatient treatment records reflect that the veteran 
underwent x-ray examination of his left knee.  The 
impressions included normal bones and joints.  In April 1997, 
the impression was minimal patella spurring of the left knee 
and rule out supprapatellar effusion, clinically.  The 
impression of x-ray examination of the hip in April 1997 was 
no osseous articular or soft tissue abnormality seen.  

A March 1998 VA outpatient treatment record reflects 
complaints of back pain.  The impression of x-ray examination 
of the left knee in May 2000 and April 2001, respectively, 
was patellar spurring and mild to moderate lateral and 
patellofemoral compartment degenerative changes.  

On VA examination in September 2002 the veteran reported a 
history of an onset of left knee pain five years earlier, and 
an onset of back pain ten years earlier.  No injury to the 
left knee or back was noted.  The examiner noted that the 
veteran described global pain with no focal complaints.  The 
impression of x-ray examination of the left knee was 
degenerative changes.  The impression of x-ray examination of 
the lumbar spine was degenerative changes.  The relevant 
impression was left knee spondylosis, mild to moderate.  The 
examiner stated that he was unable to identify a chronic 
condition in the left knee that might be considered secondary 
to compensatory changes from the right knee.  The examiner 
stated that the veteran's current lumbar spine complaints 
were consistent with degenerative changes, which maybe age-
related or otherwise related to heavy lifting activities on 
his job.  The examiner stated that there was insufficient 
evidence to suggest a causal relationship between the 
veteran's degenerative disc problems in his back and 
arthritis in the right knee.

In a letter received in April 2003, the veteran's private 
physician stated that examination of the left knee was 
basically normal.  He noted that x-ray examination of the 
left knee showed arthritic changes.  

In his substantive appeal, VA Form 9, received in April 2003, 
the veteran contended that a left knee and hip disorder were 
major factors in his inability to ambulate normally.  He 
indicated that his low back had become painful as a result of 
the right knee disability.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection for arthritis may be granted if manifested 
within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310 (2003).  The Court has 
also held that service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

VCAA 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the June 1997, January 2000, and November 
2002 rating decisions of the reasons and bases for the denial 
of his claims.  He was further notified of this information 
in the February 1999 statement of the case.  The Board 
concludes that the discussions in the rating decisions and in 
the statement of the case informed him of the information and 
evidence needed to substantiate the claims.  In July 2002, he 
was advised of the evidence he needed to submit to 
substantiate his claims, VA's duty to notify him about his 
claims, VA's duty to assist in obtaining evidence for his 
claims, what the evidence must show to substantiate his 
claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  In addition, by letter dated 
in May 2003, he was advised of the procedures by which to 
submit additional evidence in support of his claims.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claims.  The Board 
notes that in a statement received in July 2002, the veteran 
stated that he had no other records in support of his claim.  
The Board notes that in April 2003, the veteran submitted a 
statement from his private physician.  It does not appear 
that the RO considered the evidence; however, the evidence 
submitted is cumulative and negative.  Clearly, the veteran 
has not been prejudiced by such.  He was afforded an 
opportunity to present evidence and argument in support of 
his claims.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  



Analysis

The Board notes that in the instant case, there has been no 
assertion of combat.  Thus, the provision of 38 U.S.C.A. § 
1154(b) (West 2002) are not applicable.  

Service connection for a right knee disability has been 
established.  The combined evaluation for payment purposes is 
40 percent.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  The term, disability, as contemplated by 
the VA regulations, means "impairment in earning capacity 
resulting from all types of diseases or injuries encountered 
as a result of or incident to military service and their 
residual conditions.  The term disability as used in 
38 U.S.C.A. § 1110 refers to impairment of earning capacity, 
and the definition mandates that any additional impairment in 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Left knee

The veteran asserts that his service-connected right knee 
disability has caused a left knee disorder.  The evidence 
reflects left knee diagnoses, to include left knee 
spondylosis.  The Board notes that the veteran's private 
physician stated that the left knee was essentially normal.  
The April 1997 VA examiner specifically stated that left knee 
pathology was not related to the right knee pathology.  
Similarly, the September 2002 VA examiner stated that he was 
unable to identify a chronic condition in the left knee that 
might be considered secondary to compensatory changes from 
the right knee.  

The veteran is competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent medical evidence that a left knee 
disorder is related to his service-connected right knee 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge.  

The Board notes that direct service connection is not 
warranted in this case.  Service medial records are negative 
for a chronic left knee disorder.  An abrasion to the left 
knee was noted in April 1971; however, at separation in March 
1973, the left extremity was normal.  The initial evidence of 
a left knee disorder is in 1997, many years after service.  
There is no competent evidence linking any left knee disorder 
to the abrasion noted in service, or within one year of 
separation, and the veteran has not asserted such.  

Absent competent evidence that a left knee disability is 
related to service or a service-connected disease or injury, 
service connection is not warranted.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  Consequently, the benefit sought on appeal is 
denied.  

Left hip

In order to establish service connection, the evidence must 
show that the veteran has a chronic disability due to disease 
or injury related by competent evidence to service or that 
there is disability that is proximately due to or the result 
of a service-connected disease or injury.  The veteran 
asserts that he has a left hip disorder as a result of his 
service-connected right knee disability.  

The evidence reflects mildly symptomatic left hip synovitis 
in April 1997.  The Board notes that x-ray examination of the 
hip was noted to be normal.  The VA examiner specifically 
stated that left hip pathology was not related to the 
veteran's right knee pathology.  

As noted above, the veteran is competent to report his 
symptoms; however, his statements do not constitute competent 
medical evidence that a hip disorder is related to his 
service-connected right knee disability.  Espiritu, supra.  

The Board notes that direct service connection for a left hip 
disability is not warranted.  Service medical records are 
negative for findings, complaints, or a diagnosis of a left 
hip disorder.  At separation in March 1973, the spine and 
musculoskeletal system were normal.  There is no evidence 
linking a left hip disorder to service.  Similarly, there is 
no competent evidence linking any degree of left hip 
disability to the right knee impairment.  Rather, the only 
competent evidence on this point is negative.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

Back

The veteran asserts that his service-connected right knee 
disability has caused a back disorder.  As noted above, the 
veteran's opinion as to whether a back disorder is related to 
a right knee disability is not competent.  See Espiritu, 
supra.  

The evidence reflects degenerative changes in the back.  The 
September 2002 VA examiner opined that that the veteran's 
lumbar spine degenerative changes may be age-related or 
otherwise related to heavy lifting at work.  He specifically 
stated that there was insufficient evidence to suggest a 
causal relationship between the veteran's degenerative disc 
problems in his back and his right knee disability.  

The Board notes that direct service connection is not 
warranted in this case.  Service medial records are absent 
findings, complaints, or a diagnosis of a back disorder.  At 
separation in March 1973, the spine and musculoskeletal 
system were normal.  The initial evidence of a back disorder 
is many years after service.  There is no competent evidence 
linking any back pathology to service, and the veteran has 
not made such an assertion.  

At this time, there is no competent evidence of lumbar 
pathology during service or of arthritis within one year of 
separation from service.  There is no competent evidence 
attributing lumbar pathology to service.  Similarly, there is 
no competent evidence linking any degree of back disability 
to the right knee impairment.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Consequently, the benefit sought on appeal is 
denied.  


ORDER

Service connection for left knee spondylosis is denied.

Service connection for a left hip disorder is denied.  

Service connection for a back disorder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



